Case: 15-30765      Document: 00514245157         Page: 1    Date Filed: 11/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-30765                                   FILED
                                  Summary Calendar                          November 21, 2017
                                                                              Lyle W. Cayce
RONALD JACOBS,
                                                                                   Clerk


                                                 Plaintiff-Appellant

v.

WADE RIGDON, in his individual and official capacity; CASEY MCVEA, in
his individual and official capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-6294


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Ronald Jacobs, Louisiana prisoner # 329130,
proceeding pro se and in forma pauperis, appeals the district court’s dismissal
of his 42 U.S.C. § 1983 complaint as frivolous, for failure to state a claim, and
for seeking relief against immune defendants. We review that dismissal de
novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30765     Document: 00514245157      Page: 2   Date Filed: 11/21/2017


                                  No. 15-30765

      Our de novo review reveals that the district court did not err in
dismissing Jacobs’s excessive force claim. See Geiger, 404 F.3d at 373. The
record reflects that Lieutenant Wade Rigdon’s use of force was in “a good-faith
effort to maintain or restore discipline.” Hudson v. McMillian, 503 U.S. 1, 7
(1992) (“[T]he core judicial inquiry [in an excessive-force claim] is . . . whether
force was applied in a good-faith effort to maintain or restore discipline, or
maliciously and sadistically to cause harm.”). The fact that force was required
resulted from Jacobs’s attempt to free himself from Lt. Rigdon’s hold. Lt.
Rigdon used no more force than was reasonably necessary under the
circumstances. See Hudson, 503 U.S. at 7.
      Jacobs has not briefed the following claims that he raised in the district
court: (1) He was entitled to monetary damages against Lt. Rigdon and Dr.
McVea in their official capacities; (2) Lt. Rigdon violated Jacobs’s
constitutional rights by being involved in the decision to have him placed on
extreme suicide watch in the four-point restraints and to have him kept in such
restraints for 50 hours; (3) Dr. McVea violated Jacobs’s constitutional rights
by approving the use of the four-point restraints and by maintaining their use
for 50 hours; (4) Dr. McVea violated prison policies by placing Jacobs on
extreme suicide watch in four-point restraints; and (5) Lt. Rigdon’s and Dr.
McVea’s actions violated Louisiana state law. When an appellant fails to
identify any error in the district court’s analysis of an issue, it is the same as
not appealing that issue at all. Brinkmann v. Dallas Cty. Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).          These claims are therefore deemed
abandoned. See id.
      For the first time on appeal, Jacobs argues that the defendants were
deliberately indifferent to his serious medical needs by denying him medical
treatment for the injuries he incurred from Lt. Rigdon’s alleged use of excessive



                                        2
    Case: 15-30765     Document: 00514245157      Page: 3   Date Filed: 11/21/2017


                                  No. 15-30765

force. As Jacobs did not raise this claim in the district court, we do not consider
it on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
1999). Jacobs has not shown that the district court erred in dismissing his
§ 1983 complaint. See Geiger, 404 F.3d at 373. The judgment of the district
court is therefore affirmed.
      We advise Jacobs that the dismissal of his complaint by the district court
counts as a strike under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 388 (5th Cir. 1996). And, we caution him that, if he accumulates
three strikes, he may not proceed in forma pauperis in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        3